DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are pending in the instant application.

Priority
This application, filed September 24, 2020, claims priority to US provisional application 62/907,076, filed September 27, 2019.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 09/24/2020, 05/05/2021 and 01/06/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-10 and 21) in the reply filed by Applicant’s representative Yuanzhang Han on 04/07/2022 is acknowledged. 


Status of the Claims
	Claims 11-20 are withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) in response to the restriction requirement.  Claims 1-10 and 21 are under examination on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 9 defines “all transition metals present in second component are different from the transition metal ion-exchanged in the third”, or “one or more transition metal in the second component is the same as the metal ion-exchanged in the third”.  The two limitations above mutually exclusive in a single claim.  The metes and bounds of claim 9 are not clear.  Therefore, claim 9 is indefinite.

Claims 5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claims 5 and 21 contain a phrase “wherein the palladium loading in the multi-function catalyst article as a whole is 0.5 to 350 gft-3, optionally 3 to 20 gft-3”.  However, a narrower scope of “3 to 20 gft-3” is encompassed by a broader scope of “0.5 to 350 gft-3”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2004/0224840 (“the `840 publication”) to Kim et al. 

Applicant’s claim 1 is drawn to a multi-function catalyst article for treating both NOx and carbon monoxide emissions in a flow of a combustion exhaust gas from a stationary emission source, the article comprising a honeycomb monolith substrate comprising one or more channels which are open at both ends and extend along an axial length thereof and through which, in use, a combustion exhaust gas flows, which catalyst article comprising a catalyst composition comprising a combination of a first, vanadium-containing SCR catalyst component and a second component which is a compound of a transition metal comprising copper, manganese, cobalt, molybdenum, nickel or cerium or a mixture of any two or more thereof and optionally a third, crystalline molecular sieve component.

Examples 5-6 of the `840 publication discloses a multi-function catalyst article for treating both NOx and carbon monoxide emissions in a flow of a combustion exhaust gas from a stationary emission source using the catalysts disclosed in Examples 1-2 of the `840 publication.  Example 1 of the `840 publication discloses a Vanadium-Molybdenum/Titania Catalyst [V-Mo/TiO2].    Example 2 discloses a Silver-Vanadium-Molybdenum/Titania Catalyst [Ag-V-Mo/TiO2].  The catalysts are used for conversion of CO and NOx in combustion exhaust gas, see Figs. 2-6, and [0002, and 0005].   The catalyst is molded to form honeycomb useful to remove the aromatic halogenated compounds comprising dioxin, carbon monoxide and nitrogen oxides simultaneously, see claim 16.   Therefore, the `840 publication anticipates claims 1-2 and 10.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the `840 publication in view of U.S. Patent No. 10,252,252 (“the `252 patent”) to Bauer et al., U.S. Patent No. 4,624,940 (“the `940 patent”) to Wan et al., U.S. Patent No. 6,087,298 (“the `298 patent”) to Sung et al.  
Determination of the scope and content of the prior art (MPEP §2141.01)
The `840 publication discloses a multi-function catalyst article comprising a catalyst for removing dioxin, carbon monoxide and nitrogen oxide simultaneously and a method for preparing the catalyst comprising 0.1 to 5% by weight of vanadium, 1 to 12% by weight of metals in 6A family and 0.1 to 10% by weight of Ag in titania carrier, see Abstract and Examples 5-6.  The `840 publication discloses among the processes for removing CO, a catalytic oxidation method with noble metals or transition metals is mostly used to completely oxidize the CO into CO2 [0008]. Specifically, Example 1 of the `840 publication discloses a Vanadium-Molybdenum/Titania Catalyst [V-Mo/TiO2].    Example 2 discloses a Silver-Vanadium-Molybdenum/Titania Catalyst [Ag-V-Mo/TiO2].  The catalysts were used for conversion of CO and NOx in combustion exhaust gas, see Figs. 2-6, and [0002, and 0005].   The catalyst is molded to form honeycomb useful to remove the aromatic halogenated compounds comprising dioxin, carbon monoxide and nitrogen oxides simultaneously, see claim 16.   
The `252 patent discloses a catalyst composition for treating exhaust gas comprising a blend of a first component and second component, wherein the first component is an aluminosilicate or ferrosilicate molecular sieve component wherein the molecular sieve is either in H+ form or is ion exchanged with one or more transition metals, and the second component is a vanadium oxide supported on a metal oxide support selected from alumina, titania, zirconia, cella, silica, and combinations thereof, wherein the exhaust gas comprises NO (Abstract and FiGs. 1-5).    Examples 1-3 of the `252 patent disclose a catalyst composition prepared by blending iron exchanged MFI aluminosilicate (molecular sieves) with a V2O5-TiO2/WO3 suspension.  
The `940 patent discloses catalysts having three types of particles dispersed on a monolith have surprising oxidation and three-way activity even after exposure to temperatures above 1000 °C comprising: (1) palladium dispersed on stabilized alumina; (2) ceria-containing promoter particles and (3) washcoat stabilization particles to remove large amount of carbon monoxide, see Abstract, claims 1-14, and col. 1, lns. 7-32, and 50-62.  Specifically, the `940 patent discloses the catalyst of cerium oxide, zirconium oxide, barium oxide and lanthanum oxide, but without palladium are not effective in alumina stabilization at temperatures above 1200 °C, see EXAMPLE I.  However, the palladium containing catalysts superior in intimate contact with CeO2, see EXAMPLES II-VII, and TABLES II-IV.   
The `298 patent discloses an exhaust gas treatment catalytic article having an upstream catalytic zone and at least one downstream catalytic zone, wherein the upstream catalytic zone has an upstream composition which has a first upstream support, and at least one first upstream palladium component, and carriers of alloys which contain small or trace amounts of one or more other metals such as manganese, copper, vanadium, titanium and the like, see abstract and col. 35, ln.11.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 3 and the `840 publication is that the prior art does not teach the catalyst composition is impregnated with palladium as an only precious metal present in the multi-function catalyst article.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claim 3 would have been obvious over the `840 publication because the `940 patent discloses a catalyst composition impregnated with palladium as an only precious metal present in the multi-function catalyst article (EXAMPLES II-VII, and TABLES II-IV). In addition, the `940 patent discloses that the catalyst impregnated with palladium demonstrates superior activity over a catalyst composition without impregnating with palladium (EXAMPLES I). 
In terms of claim 4 wherein the catalyst composition comprises palladium as an only precious metal present in the multi-function catalyst article which has been pre-fixed onto a refractory metal oxide support material, see EXAMPLES II-VII of the `940 patent.
In terms of claim 5, EXAMPLE II discloses the catalyst has a 5 g/ft3 palladium loading (col. 4, ln. 35).
In terms of claim 6, EXAMPLES II-VII discloses the catalyst comprises the second component of cerium (i.e. CeO2).
In terms of claim 7, EXAMPLES II-VII discloses the catalyst comprises the second component of lanthanum (i.e. La2O3), aluminum (i.e. alumina).  In addition, the `940 patent discloses that magnesium aluminum titanite and mixtures are the preferred filler materials as they demonstrate desirable thermal expansion properties (col. 3, lns. 2-5).  The `298 patent teaches a catalyst comprises carriers of alloys which contain small or trace amounts of one or more other metals such as manganese, copper, vanadium, titanium and the like, see abstract and col. 35, ln.11.
In terms of claim 8, Examples 1-3 of the `252 patent discloses a catalyst composition prepared by blending iron exchanged MFI aluminosilicate (Fe-molecular sieves) with a V2O5-TiO2/WO3 suspension.  
In terms of claim 9, Examples 1-3 of the `252 patent discloses a catalyst composition prepared by blending iron exchanged MFI aluminosilicate (molecular sieves) with a V2O5-TiO2/WO3 suspension.   Iron in iron exchanged MFI aluminosilicate (molecular sieves) is different from the second component of Vanadium-Molybdenum/Titania Catalyst [V-Mo/TiO2] of the `840 publication.  
In terms of claim 21, EXAMPLE II of the `940 patent discloses the catalyst has a 5 g/ft3 palladium loading (col. 4, ln. 35).
Conclusions
Claims 1-10 and 21 are rejected.
Claims 11-20 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731